EXHIBIT 10.62
 
EXHIBIT A
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS COVERED BY AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, A TRANSFER MEETING THE
REQUIREMENTS OF RULE 144 OF THE SECURITIES AND EXCHANGE COMMISSION, OR AN
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY SUCH
TRANSFER IS EXEMPT FROM SUCH REGISTRATION.
 
SECURED PROMISSORY NOTE
 

US$[•] Danville, California
Dated March 22, 2013

 
FOR VALUE RECEIVED, the undersigned, PEDEVCO CORP., a Texas corporation
(“Borrower”), hereby promises to pay to the order of [•] or its assigns (the
“Holder”) the principal sum of [•] and No/100th Dollars (US$[•]) (herein the
“principal amount”), together with interest thereon at the rate provided herein,
on the terms set forth below.
 
SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION
 
1.1 Definitions. For purposes of this Note, the following definitions shall
apply:
 
“Borrower” means the party named as such in the preamble of this Note and any
successor permitted in this Note.
 
“Business Day” means a day that is not a Legal Holiday.
 
“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.
 
“Event of Default” has the meaning specified in Section 4.1.
 
“Holder” has the meaning specified in the preamble to this Note. “Other Holders”
means the purchasers of the Notes other than the Holder.
 
“Legal Holiday” is a Saturday, Sunday or a day on which state or federally
chartered banking institutions in California are not required to be open.
 
“Maturity Date” has the meaning specified in Section 3.1(c).
 
“Note” means this Secured Promissory Note, in the principal amount set forth in
the preamble hereof, issued to the Holder and evidenced by this instrument and
any renewal or replacement thereof. “Notes” means this Note and the other
Secured Promissory Notes sold and issued by Borrower under the Purchase
Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
“Purchase Agreement” means the Note and Warrant Purchase Agreement, of even date
herewith, entered into between Borrower and the Holder in connection with the
purchase and sale of this Note.
 
“U.S. Legal Tender” means such coin or currency of the United States of America
as at the time of payment shall be legal tender for the payment of public and
private debts.
 
1.2 Rules of Construction. Unless the context otherwise requires:
 
(a) a term has the meaning assigned to it;
 
(b) “or” is not exclusive;
 
(c) words in the singular include the plural, and words in the plural include
the singular;
 
(d) provisions apply to successive events and transactions;
 
(e) “herein,” “hereof” and other words of similar import refer to this Note as a
whole and not to any particular section or other subdivision; and
 
(f) references to “Section” or “Sections” means such Section or Sections of this
Note, unless stated otherwise.
 
SECTION 2. THE NOTE
 
2.1 Registrar and Paying Agent. This Note may be presented for payment,
registration of retransfer or exchange at Borrower’s principal executive office.
Borrower shall give prompt written notice to the Holder of any change in the
location of such office.
 
2.2 Transfer and Exchange. When this Note is presented to Borrower with a
request to register the transfer of this Note or to exchange this Note for an
equal principal amount of Notes of like tenor, Borrower shall register the
transfer or make the exchange as requested.
 
2.3 Replacement Note. If this Note is mutilated and is surrendered to Borrower,
or if the Holder claims and submits to Borrower an affidavit or other evidence
reasonably satisfactory to Borrower to the effect that this Note has been lost,
destroyed or wrongfully taken, Borrower shall issue a replacement Note, provided
that, if required by Borrower, the Holder shall agree in writing to indemnify
Borrower from any loss it may suffer as a result of the replacement of this
Note.
 
2.4 Secured Obligation. Subject to Section 2.5 below, Borrower hereby grants to
the Holder a first priority lien and security interest in, to and under all of
the assets of the Borrower (collectively, the “Collateral”).
 
 
2

--------------------------------------------------------------------------------

 
 
2.5 Other Liens. As of the date hereof, there are no other liens, claims,
security interests or other encumbrances (“Liens”) attaching to the Collateral
except for those in favor of this Note and MIE Jurassic Energy Corporation
(“MIEJ”) under that certain Secured Subordinated Promissory Note, dated February
14, 2013, as the same may be amended from time to time, entered into by and
among Pacific Energy Development Corp, a wholly-owned subsidiary of Borrower,
and MIEJ, which promissory note is secured by: (a) the Borrower’s ownership and
working interest in the FFT2H Well located in Weld County, Colorado, and all
corresponding leasehold rights pooled with respect to such well; and (b) the
Borrower’s ownership and working interest in each future well drilled and
completed in the Niobrara asset located in Weld and Morgan Counties, Colorado.
The Purchasers acknowledge that the liens granted by the Notes are junior to,
and subordinated in all respects to, the security interest in the Collateral
held by MIEJ.
 
2.6 Financing Statements. At request of the Holder, the Borrower will join with
the Holder in executing one or more financing statements pursuant to the Uniform
Commercial Code of the State of Texas (the “Code”) in a form satisfactory to the
Holder. The Borrower hereby authorizes the Holder to file a financing statement
signed only by the Holder in all places where necessary to perfect the Holder’s
security interest in the Collateral in all jurisdictions where such
authorization is permitted by the Code. Without limiting the foregoing the
Borrower agrees that whenever the Code requires the Borrower to sign a financing
statement for filing purposes, the Borrower hereby appoints the Holder or any of
the Holder’s representatives as the Borrower’s attorney and agent, with full
power of substitution, to sign or endorse the Borrower’s name on any such
financing statement or other document and authorizes the Holder to file such a
financing statement in all places where necessary to perfect the Holder’s
security interest in the Collateral; and the Borrower ratifies all acts of the
Holder and said representatives and agrees to hold the Holder and said
representatives harmless from all acts of commission or omission or any error of
judgment or mistake of fact or law pertaining thereto. A carbon, photographic or
other reproduction of this Note or of a financing statement is sufficient as a
financing statement. Upon full payment of all obligations under this Note, the
Lien or charge created hereby or resulting herefrom, shall cease to exist and
the Holder shall file all termination statements requested by the Borrower
necessary to accomplish this purpose.
 
2.7 Disposition of Collateral. Notwithstanding the order of filing of any UCC-1
Financing Statements, the holder of this Note agrees and acknowledges that the
proceeds from any sale, disposition or other realization upon all or any part of
the Collateral available for distribution to the holders of the Notes shall be
distributed to the holders of all Notes in an amount equal to the then unpaid
obligations under such Notes, with each holder receiving its pro rata share
based upon the then outstanding principal amount of its Note; with any excess
then being distributed to the Company in accordance with the Code or as a court
of competent jurisdiction may direct.
 
SECTION 3. COVENANTS
 
3.1 Payment of the Note:
 
(a) Interest. Simple interest on the principal under this Note outstanding from
time to time (“Interest”) shall accrue at the fixed rate equal to 10% per annum
and shall be due and payable on the Maturity Date to the extent not paid prior
to such date as provided or permitted herein.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Payment-In-Kind. In addition to the accrual of Interest provided in Section
3.1(a) above, upon the Maturity Date (as defined below), the Borrower shall pay
to the Holder a payment-in-kind (“PIK”) cash amount equal to 10% of the original
principal amount of this Note.
 
(c) Principal. To the extent not repaid prior to such date as provided or
permitted herein, the principal amount of this Note shall be due and payable on
the earlier to occur of (i) the date that is thirty (30) days following the
closing of the Borrower’s next underwritten public offering of its common stock
(the “IPO”), or (ii) December 31, 2013, provided that if such day falls on a
Legal Holiday, such payment shall be due instead on the next Business Day (the
“Maturity Date”). If the principal is not paid when due hereunder, whether by
reason of acceleration or on the Maturity Date, interest on such unpaid
principal shall accrue from its due date until paid at the rate of 18% per
annum. If upon the Maturity Date the amount available for distribution to each
holder of Notes that are also due as of the Maturity Date is less than the
amount that such holder is entitled to pursuant to such holder’s Note, then each
holder shall receive its pro rata share pursuant to such holder’s outstanding
principal amount and accrued but unpaid interest.
 
(d) Method of Payment. Borrower shall pay to the Holder, by wire transfer to an
account specified in writing by the Holder, in U.S. Legal Tender principal and
interest on the Note when called for herein as of the close of business on the
date of such payment. All payments hereunder shall be applied, first, to accrued
interest and, next, to principal and last to the PIK payment. Borrower shall
accurately reflect onits books and records all payments of interest and
principal on this Note, and Borrower’s records in this regard shall be presumed
correct absent manifest error.
 
3.2 Existence. So long as any amounts remain outstanding under the Notes,
Borrower shall do or cause to be done all things necessary to preserve and keep
in full force and effect its legal existence in accordance with its
organizational documents (charter and statutory) and franchise.
 
3.3 Waiver of Stay, Extension or Usury Laws. Borrower covenants (to the extent
that it may lawfully do so) that it will not at any time insist upon, plead, or
in any manner whatsoever claim or take the benefit or advantage of, any stay or
extension law or any usury law or other law wherever enacted which would
prohibit or forgive it from paying all or any portion of the principal of or
interest on this Note as contemplated herein, wherever enacted, now or at any
time hereafter in force, or which may affect the covenants or the performance of
this Note; and (to the extent that it may lawfully do so). Borrower hereby
expressly waives all benefit or advantage of any such law insofar as such law
applies to this Note.
 
SECTION 4. EVENT OF DEFAULT AND REMEDIES
 
4.1 Event of Default. “Event of Default,” wherever used herein, means any one of
the following events (whatever the reason for such Event of Default and whether
it shall be caused voluntarily or involuntarily or effected, without limitation,
by operation of law or pursuant to any judgment, decree or order of any court of
any order, rule or regulation of any administrative or governmental body):
 
 
4

--------------------------------------------------------------------------------

 
 
(a) default in the payment of any principal or interest upon this Note as and
when the same becomes due and payable or in the observance or performance of
Section 3.1;
 
(b) default in the observance or performance of, or breach of, any covenant,
agreement or warranty of Borrower contained in this Note, and continuance of
such default or breach for a period of 15 days after there has been given, by
registered or certified mail, to Borrower by the Holder, a written notice
specifying such default or breach, requiring it to be remedied and stating that
such notice is a “Notice of Default” hereunder;
 
(c) a decree, judgment, or order by a court of competent jurisdiction shall have
been entered adjudging either of Borrower as bankrupt or insolvent, or approving
as properly filed a petition seeking reorganization of Borrower under any
bankruptcy or similar law, and such decree of order shall have continued
undischarged and unstayed for a period of 30 days; or a decree or order of a
court of competent jurisdiction ordering the appointment of a receiver,
liquidator, trustee, or assignee in bankruptcy or insolvency of Borrower, or for
the winding up or liquidation of the affairs of Borrower, shall have been
entered, and such decree, judgment, or order shall have remained in force
undischarged and unstayed for a period of 30 days; or
 
(d) Borrower shall institute proceedings to be adjudicated a voluntary bankrupt,
or shall consent to the filing of a bankruptcy proceeding against it, or shall
file a petition or answer or consent seeking reorganization under any bankruptcy
or similar law or similar statute, or shall consent to the filing of any such
petition, or shall consent to the appointment of a custodian, receiver,
liquidator, trustee, or assignee in bankruptcy or insolvency of it or any of its
assets or property, or shall make a general assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due.
 
Borrower shall deliver to the Holder, within ten days of the occurrence thereof,
written notice of any Default (other than a Default of the sort referred to in
clause (a) above), which describes the status of such Default and the action
Borrower is taking or propose to take with respect thereto.
 
4.2 Acceleration of Maturity Date; Rescission and Annulment. If an Event of
Default (other than an Event of Default specified in Section 4.1(c)) occurs and
is continuing, then, and in every such case, unless the principal amount of this
Note shall have already become due and payable, the Holder, by a notice in
writing signed by the holders of at least a majority of the combined principal
amount of the then outstanding Notes to Borrower, may declare the outstanding
balance under this Note to be due and payable immediately. If an Event of
Default specified in Section 4.1(c) occurs, the outstanding balance hereunder
ipso facto shall become and be immediately due and payable without any
declaration or other act on the part of the Holder.
 
4.2 Rights and Remedies Cumulative. Except as otherwise provided with respect to
the replacement or payment of a mutilated, destroyed, lost or stolen Note, no
right or remedy herein conferred upon or reserved to the Holder is intended to
be exclusive of any other right or remedy, and every right and remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
 
 
5

--------------------------------------------------------------------------------

 
 
4.3 Delay or Omission Not Waiver. No delay or omission by the Holder to exercise
any right or remedy arising upon any Event of Default shall impair the exercise
of any such right or remedy or constitute a waiver of any such Event of Default.
Every right and remedy given by this Section 4 or by law to the Holder may be
exercised from time to time, and as often as may be deemed expedient, by the
Holder.
 
SECTION 5. PREPAYMENT
 
5.1 Voluntary Prepayment. Borrower, may, at its option, prepay all or any
portion of the principal amount of this Note, plus accrued and unpaid interest
thereon to the prepayment date, and any unpaid PIK, upon written notice to the
Holder, without penalty or premium.
 
SECTION 6. MISCELLANEOUS
 
6.1 Successors and Assigns. The terms and conditions of this Note shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Note, express or implied, is intended to confer upon
any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Note, except as expressly provided in this Note.
 
6.2 Governing Law; Consent to Jurisdiction. This Note shall be governed by and
construed under the laws of the State of California as applied to agreements
entered into and to be performed entirely within California. Each of the
Borrower and the Holder (i) hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court sitting in San Francisco,
California and the courts of the State of California for the purposes of any
suit, action or proceeding arising out of or relating to this Note and (ii)
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper. Each of Borrower and
the Holder consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under the Purchase Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 6.2 shall affect or limit any right to serve process in any other
manner permitted by law.
 
6.3 Titles and Subtitles. The titles and subtitles used in this Note are used
for convenience only and are not to be considered in construing or interpreting
this Note.
 
6.4 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally, (ii) upon receipt, when sent by electronic mail (if received by or
before 5:30 P.M. local time, where such notice is received) or the first
Business Day following such delivery (if received after 5:30 P.M., local time,
where such notice is received) or (iii) one Business Day after deposit with a
nationally recognized overnight courier, in each case properly addressed to the
party to receive the same. The addresses for such communications shall be:
 
 
6

--------------------------------------------------------------------------------

 
 
(i)            If to Borrower:
 
PEDEVCO Corp.
4125 Blackhawk Plaza Circle
Suite 201
Danville, California 94506
Attention: Clark R. Moore
Executive Vice President and General Counsel
Telephone: (925) 255-5012
Facsimile: (510) 743-4262
E-mail: CMoore@PacificEnergyDevelopment.com
 
with a copy to:
 
TroyGould PC
1801 Century Park East, 16th Floor
Los Angeles, California 90067
Attn: Lawrence Schnapp, Esq.
Fax: (310) 201-4746
 
(ii)           If to the Holder:
 
________________________
________________________
Telephone: (___) ___________
Facsimile: (___) ____________
E-mail: ___________________
 
Each party shall provide written notice to the other parties of any change in
mailing address, e-mail address or facsimile number in accordance with the
provisions hereof.
 
6.5 Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of this Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.
 
 
7

--------------------------------------------------------------------------------

 
 
6.6 Attorneys’ fees. If any action at law or equity, including an action for
declaratory relief, is brought to enforce or interpret any provision of this
Note, the prevailing party shall be entitled to recover reasonable attorneys’
fees and expenses from the other party, which fees and expenses shall be in
addition to any other relief which may be awarded.
 
6.7 Amendment. Any provision of this Note may be waived or amended only pursuant
to a written instrument signed by the Company and the holders of at least a
majority of the combined principal amount of the then outstanding Notes;
provided that if any of the rights of the Holder under this Note are materially
diminished by such waiver or amendment in a manner that is not similar in all
material respects to the effects on the Other Holders, then such waiver or
amendment shall not be effective with respect to the Holder without the written
consent of the Holder. Further and notwithstanding any provision herein to the
contrary, only the holders of a majority of the combined principal amount of the
then outstanding Notes may take action with respect to the Collateral. The
Holder acknowledges that any amendment or modification made in compliance with
this Section 6.7 shall be binding on all Holders of the Notes, including,
without limitation, an amendment or modification that has an adverse effect on
any or all Holders. Notwithstanding the foregoing, nothing provided in this
Section 6.7 shall limit the Holder’s right to waive or amend any provision of
this Note on its own behalf.
 
6.8 Waiver of Demand for Payment, Etc. Borrower waives demand for payment,
presentment for payment, protest, notice of protest, notice of dishonor, notice
of nonpayment, notice of acceleration of maturity and diligence in taking any
action to collect sums owing under this Note.
 
6.9 Inspection Rights. Holder shall be entitled to examine the books and records
of Borrower and receive other information at reasonable times and intervals
concerning the general status of Borrower’s financial condition, business,
prospects, corporate affairs or operations.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be executed on its behalf
by its duly authorized officer.
 

 
PEDEVCO CORP.
     
By:_______________________________________
 
Name:
 
Title:
   
AGREED AND ACCEPTED:
      ___________________________________________      
By: ________________________________________
 
Name: _______________________________
 
Title: ________________________________
 


 

[Signature Page of Secured Promissory Note]
 
 
9


--------------------------------------------------------------------------------

 